Order entered June 6, 2016




                                         In The
                                  Qeourt of ~peals
                        :Jfiftb Jlisttitt of tleexas at Jlallas
                                  No. 05-16-00219-CV
                                  No. 05-16-00642-CV

        ATHAS HEALTH, LLC D/B/A NORTH AMERICAN SPINE, Appellant

                                           v.
MELODY TREVITHICK, INDIVIDUALLY AND AS PERSONAL REPRESENTATIVE
 OF THE ESTATE OF PAUL TREVITHICK, DECEASED, DAMON TREVITHICK,
          AND SED RIC TREVITHICK, INDIVIDUALLY, Appellees

                     On Appeal from the 68th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-15-06184

                                        ORDER
      We GRANT appellant's June 3, 2016 unopposed motion to consolidate. We ORDER

the appeal docketed as appellate cause number 05-16-00642-CV CONSOLIDATED into the

appeal docketed as appellate cause number 05-16-00219-CV. We DIRECT the Clerk of this

Court to transfer all papers from appellate cause number 05-16-00642-CV to appellate cause

number 05-16-00219-CV. Henceforth, all documents shall bear appellate cause number 05-16-

00219-CV. We administratively close appellate cause number 05-16-00642-CV.


                                                  Is/   ELIZABETH LANG-MIERS
                                                        JUSTICE